COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Karen Kristine Silvio v. Jason B. Ostrom and Nicole K. Sain

Appellate case number:      01-14-00647-CV

Trial court case number:    937,164

Trial court:                County Court at Law No. 2 of Harris County

       This appeal was stayed pursuant to the Suggestion of Bankruptcy filed in this
Court on December 9, 2014, stating that the appellant, Karen Kristine Silvio, had filed a
petition for relief under Chapter 13 of Title 11, United States Code, in the United States
District Court for the Southern District of Texas, which was assigned case number 14-
36744. See TEX. R. APP. P. 8.2; see also 11 U.S.C. § 362(a) (automatic stay in
bankruptcy). Through the Public Access to Court Electronic Records (“PACER”)
website, the Court has learned that appellant’s bankruptcy case was dismissed with
prejudice on April 21, 2015. Accordingly, the Court directs the Clerk of this Court to
reinstate this appeal as an active case on the Court’s docket.
       However, according to this Court’s October 7, 2014 Order on Motion, the filing
fee had not been paid then and the clerk’s record had not yet been filed due to appellant’s
lack of payment, and she has not established indigence. Thus, appellant is ORDERED
to pay the $195.00 filing fee to the Clerk of this Court and pay, or make arrangements to
pay, the county clerk for the $300.00 clerk’s record fee, and file evidence of such
payment with the Clerk of this Court within 30 days of the date of this order, or this
appeal will be dismissed for want of prosecution without further notice. See TEX. R.
APP. P. 5, 37.3(b), 42.3(b), (c).
       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: August 15, 2016